Citation Nr: 1418461	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992 and from February 2003 to September 2003.  He also served in the Army Reserves between his two periods of active duty service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Hypertension was not "noted" at entrance into the period of active service from February 2003 to September 2003, and hypertension did not clearly and unmistakably exist prior to service entrance in February 2003.

2.  Symptoms of hypertension have been continuous since service separation in September 2003.  

3.  Hepatitis C has been attributed to accidental needle sticks the Veteran experienced during active service.
 

CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 
38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not listed under 38 C.F.R. § 3.309(a) as a chronic disease and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases such as hypertension to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that he has experienced continuous symptoms relating to hypertension since his second period of active service from February 2003 to September 2003.  Specifically, he has stated that he experienced headaches and was found to have elevated blood pressure readings.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The Board notes that the Veteran's service treatment records are unavailable.  The RO made several attempts to obtain original service treatment records for all periods of service.  An April 2009 VA memorandum of formal finding on the unavailability of federal records outlines the attempts made by VA, which includes written requests to the Department of the Army.  The Board notes, however, that the Veteran has submitted substantial service treatment records from both periods of active service and Reserve service.  The Board is aware that, when service records are unavailable through no fault of a Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board will first consider whether the Veteran's hypertension existed prior to his most recent period of active service from February 2003 to September 2003.  In this regard, a service entrance examination is not of record for this period of service.  See Quirin v. Shinseki, 22 Vet app 390,397 n. 5 (noting that the destruction of the appellant's records does not preclude the application of the presumption of soundness and the presumption applies even if the record of an entrance exam is lost or destroyed).  A report of medical examination for retention in the National Guard dated November 2002, only three months prior to active service, has been associated with the claims file.  In this report, the Veteran's blood pressure was recorded as 142/104, 146/106, and 130/92, which meets the requirement for VA rating purposes for hypertension.  That notwithstanding, neither hypertension nor high blood pressure were diagnosed or "noted" at that time.  During an October 2010 VA examination, the Veteran credibly reported that he was told by the November 2002 examining physician that his high blood pressure readings could be a result of stress.  As hypertension was not "noted" at service entrance, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's hypertension was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096. 

In this regard, the Board finds that the Veteran's diastolic pressure readings were not clearly and unmistakably predominantly 90 mm Hg or greater as contemplated under the applicable diagnostic code for hypertension prior to entry into service in February 2003.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Available service treatment records for the period prior to February 2003 reveal only six findings of diastolic pressure of 90 mm Hg or greater and 15 separate readings showing diastolic and systolic pressure within normal levels.  The Board finds that these six readings of diastolic pressure of 90 mm Hg or greater do not reflect that the Veteran's diastolic pressure was predominantly 90 mm Hg or greater prior to entry into service in February 2003.  Accordingly, as the Board finds that there is a lack of medical evidence clearly and unmistakably indicating that the claimant had hypertension prior to active service in February 2003, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Therefore, the Board finds that hypertension did not pre-exist active duty service in February 2003.

Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board next finds that the Veteran has currently diagnosed hypertension.  See February 2009 and October 2010 VA examination reports.

The Board further finds that the evidence is in equipoise as to whether a relationship between the Veteran's currently diagnosed hypertension and service exists based on continuity of post-service symptomatology of hypertension.  Weighing against the Veteran's claim is an August 2003 post-deployment questionnaire, completed by the Veteran, which is negative for any complaints of headaches and/or high blood pressure.  The Board does note, however, that a service separation medical examination, performed by a medical professional, is not of record.  

Weighing in favor of the claim for service connection for hypertension is a July 2010 statement from the Veteran's treating physician.  In his written statement, the physician noted that the Veteran first sought treatment in December 2003, only three months after service separation.  The physician noted that on his first visit, the Veteran's blood pressure was 150/95 mm Hg and he was placed on medication, which he is still currently prescribed.  Further weighing in favor of the Veteran's claim are his statements in which he has consistently and credibly reported that he first sought treatment for hypertension in 2003 due to headaches and some high blood pressure readings in service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has had continuous symptoms related to hypertension since service separation in September 2003.  Accordingly, service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Hepatitis C

The Veteran contends that he contracted hepatitis C through accidental needle sticks while in service.  While the Veteran's available service treatment records are negative for any diagnosis of hepatitis C or accidental needle sticks, the Board notes that the Veteran's military occupational specialty was as a health care specialist.  Based on his military occupational specialty, the Board finds that the Veteran's contentions regarding his in-service exposure to blood and accidental needle sticks are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

The Board next finds that the Veteran was diagnosed with hepatitis C in 2006, approximately three years after service separation.  See February 2009 and October 2010 VA examination reports.

Consequently, the determinative issue is whether the Veteran's currently diagnosed hepatitis C is somehow attributable to his in-service accidental needle sticks.  In support of the Veteran's claim is a February 2009 VA examination report.  During the evaluation, the Veteran reported that during service he was a medic and was stuck several times with needles while drawing blood or placing an IV during flight in helicopters.  He also denied a past or present history of alcohol abuse, use of medications associated with liver toxicity, hemodialysis, tattoos, sharing toothbrushes, sharing razors, intranasal cocaine use, intravenous drug use, high risk sexual practices, and body piercing.  The VA examiner confirmed the diagnosis of hepatitis C and stated that, according to the Veteran's statements, the only risk factor for acquiring hepatitis C was the needle sticks while working as a medic during active service.  

The Veteran was afforded a second VA examination in October 2010 to assist in determining the etiology of the Veteran's hepatitis C.  During the evaluation, the Veteran again reported being stuck with needles while in service.  He also denied hospitalization due to liver disease, tattoos, and intravenous drug use.  The examiner opined that the Veteran's hepatitis C virus infection was not caused by or a result of service.  In support of this opinion, the examiner stated that there was no evidence of treatment or diagnosis of hepatitis C while on active service.

The Board finds the October 2010 VA medical opinion to be of limited probative value.  Although the record contains several reports by the Veteran regarding exposure to blood and needles during service, the examiner did not explain how, despite negative reports of other risk factors such as liver disease, tattoos, and intravenous drug use, the Veteran's hepatitis C was likely contracted.  The Board finds that the lack of treatment or diagnosis in service does not, in and of it itself, resolve the possibility that the Veteran was infected with the hepatitis C virus while in service.  This is especially true since hepatitis C may be asymptomatic for a significant period of time after infection.  

For the reasons discussed in detail above, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim for service connection for hepatitis C.  The most probative evidence of record is the February 2009 VA examination report and the Veteran's lays statements, which the Board finds to be credible.  The February 2009 examiner reviewed the claims file, considered all of the Veteran's risk factors associated with the hepatitis C virus, and stated that the only risk factor for acquiring hepatitis C, according to the Veteran's credible statements, was the needle sticks while working as a medic during active service.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for hepatitis C.  Specifically, the claims folder contains competent and credible evidence of a nexus between the Veteran's diagnosed hepatitis C and his in-service exposure to blood and/or needles.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for hypertension and hepatitis C have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for hypertension is granted.

Service connection for hepatitis C is granted.  


   

______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
	
		

Department of Veterans Affairs


